Title: To Thomas Jefferson from John M. O’Connor, 4 May 1824
From: O’Connor, John M.
To: Jefferson, Thomas


                        Sir
                        
                            City of New York
                            the 4th of May 1824
                    On examining some Lists I perceive that a copy of the work sent herewith—a Translation of “A Treatise on the Science of War and Fortification”, was not sent to you at the time of its first publication, as was my intention. To repair this omission, which was in part produced by my absence abroad for several years, I have the honour now to forward a Copy to your address; and to request your acceptance of it as a slight testimonial of the great respect and admiration that I, in common with our Countrymen, entertain for your character, Talents & Virtues both as a Statesman, a Philosopher & a private Citizen.In these days of political Apostacy, Corruption & Mountebankery in our own Country, and of calamity to the dawning Liberties of Europe, it is consolatory to find the Leader of the Civil Revolution of 1800—of that Revolution which saved the nation from the crimes of men plotting nothing less than Monarchy & Aristocracy, still living and able to help to save His Country from the Turpitude & Ambition of men Deserters from all Parties and Traitors alike to their Principles, their Party & their Benefactors! And it is gratifying to the Intelligence & Virtue of the Democracy of the Nation to know that the statesman whom they have nominated to the High Station that You once so worthily filled, is a Personage much of your own cast of mind & character and honoured with your Friendship & Confidence! That he may succeed, notwithstanding the machinations by which both he and the Country are assailed by combinations and Conspiracies of corrupt or deluded men, must be the ardent wish of all men of virtuous Intelligence!Recieve, Sir, the assurance of the great Esteem and profound Respect with which I have the honour to remainYour most obedient Servant
                        John Michael O’Connor